Citation Nr: 0018679	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1989 to January 
1997.

This appeal arises from a June 1998 determination of a 
Vocational Rehabilitation and Counseling Officer of the Ft. 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in October 1998, and a statement of the case was issued in 
November 1998.  The veteran's substantive appeal was received 
in December 1998.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
tinnitus, rated as 10 percent disabling; a right shoulder 
disability, rated as 10 percent disabling; warts of the left 
hand, rated as noncompensable; a right hand scar, rated as 
noncomepensable; and left ear hearing loss, rated as 
noncompensable.

2.  The veteran's service-connected disabilities are 
productive of minor impairments of employability, but have 
not been the cause of substantial periods of unemployment, an 
unstable work history, or maladaptive behavior.


CONCLUSION OF LAW

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, is 
not warranted.  38 U.S.C.A. §§ 3102, 3106 (West 1991); 38 
C.F.R. § 21.52 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks Chapter 31 vocational rehabilitation 
benefits for a program of education that would enable him to 
earn a Bachelor's degree in fish and wildlife sciences.  The 
veteran's service-connected disabilities are tinnitus, rated 
as 10 percent disabling; a right shoulder disability, rated 
as 10 percent disabling; warts of the left hand, rated as 
noncompensable; a right hand scar, rated as noncomepensable; 
and left ear hearing loss, rated as noncompensable.  The 
combined disability rating is 20 percent.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  After 
noting that the claims file includes a recent Counseling 
Record-Narrative Report, the Board is satisfied that all 
relevant evidence has been properly developed and that there 
is no further duty to assist in order to comply with 38 
U.S.C.A. § 5107.

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2)(West 1991), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that the veteran be in need of rehabilitation 
because of an employment handicap.  Eligibility for Chapter 
31 vocational rehabilitation may also be established if a 
veteran has a service-connected disability which is 
compensable at 10 percent which was incurred in or aggravated 
in service on or after September 16, 1940, and has a serious 
employment handicap.

The Board observes that subsequent to a decision by the 
United States Court of Appeals for Veterans Claims (formerly 
the Court of Veterans Appeals) (Court) in Davenport v. Brown, 
7 Vet. App. 476 (1995), the law was amended to require that a 
veteran's employment handicap result from a service-connected 
disability.  The law is effective as to claims filed on or 
after October 9, 1996.  As the veteran's claim was received 
in March 1998, the law will apply to the veteran in this 
case.

With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability which is compensable at 10 
percent which was incurred in or aggravated in service on or 
after September 16, 1940.  However, he is also required to 
have a serious employment handicap.  38 U.S.C.A. § 
3102(2)(A), (B).

The term, "serious employment handicap," means a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  A veteran who has been found to 
have an employment handicap shall also be held to have 
serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at thirty 
percent or more disabling; or (2) any other service-connected 
disability rated at fifty percent or more disabling.  A 
veteran with a nonneuropsychiatric service-connected 
disability may be found to have a serious employment handicap 
even though the disability is rated at thirty or forty 
percent disabling, when either of the following conditions 
exists: (1) The veteran has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or (2) 
The veteran's situation presents special problems due to 
nonservice-connected disability, family pressures, etc., and 
a number of special and supportive services are needed to 
effect rehabilitation.  A finding of serious employment 
handicap will normally not be made when a veteran's service- 
connected disability is rated at less than thirty percent 
disabling.  A finding of serious employment handicap may 
nevertheless be made when: (1) the veteran's service-
connected disability has caused substantial periods of 
unemployment or unstable work history; (2) the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs; and (f) a 
counseling psychologist in the Vocational Rehabilitation and 
Counseling Division shall make determinations of serious 
employment handicap(s).  38 U.S.C.A. § 3106(a); 38 C.F.R. § 
21.52.

A VA Form 28-1902b, Counseling Record-Narrative Report, dated 
in October 1998, reflects that the veteran was pursuing a 
Bachelor of Science Degree in fish and wildlife sciences at a 
state university since 1997; he had maintained a grade point 
average of 3.1.  The veteran was single with no dependent 
children.  He was not currently registered at any Job Service 
Office and was not seeking any type of full-time employment.  
During his active duty service with the Air Force the veteran 
was trained as a security specialist, and provided protection 
to priority resources and personnel.  He stated that his 
disabilities did not interfere with his ability to perform 
the essential job functions.  The veteran separated 
voluntarily from the Air Force without medical conditions.  
The veteran was working as a work-study student for the 
Office of Veterans Affairs, a position he had held since 
January of 1998.  His basic job skills included computer 
usage and problem solving.  The essential job functions of 
the work-study position did not aggravate his disabilities.  
The veteran was also serving as a volunteer for a state fish 
and wildlife service, and his job skills at that position 
included care of hatchery facilities, laboratory work, and 
assisting in spawning fish by hand.  The veteran's 
disabilities did not interfere with his ability to perform 
his volunteer position.  It was further noted that the 
veteran had been also employed as an aircraft electrical and 
environmental technician with the Montana Air National Guard 
since January of 1997.  He had not had any difficulty 
performing essential job functions with the Air National 
Guard.  The report stated that the veteran's 
"transferability for direct employment" was excellent.

The October 1998 Counseling Record-Narrative Report noted 
that the veteran stated that he had never lost a job or been 
denied employment because of his disabilities.  No legal 
problems or antisocial behavior were noted, and the veteran's 
disabilities had not precluded his employment in areas 
"congruent" with his skills and abilities.  It was noted 
that he had been competitively employed since 1989 and 
appeared to be unemployed by choice.  The counseling 
psychologist noted that the veteran's disabilities might 
"have minor impairments of employability" due to his 
tinnitus and shoulder disability, and that the veteran should 
not work in occupations which were heavy-duty in nature or 
areas which would expose him to acoustic trauma.  However, 
the veteran's disabilities had not "substantially 
contributed" to any impairment of employability.  The report 
ended as follows:

In summary, the veteran's service 
connected disabilities have not been 
found to cause substantial contribution 
to impairment of employability.  He 
basically had been gainfully employed 
since February 10, 1989 and he has never 
been denied employment nor has he had to 
quit employment because of his service 
connected disabilities.  He appears to be 
a fully qualified worker but has chosen 
not to pursue full-time employment in 
order to attend school on a full-time 
basis.  He is not registered in any Job 
Service Office.  The veteran's service 
connected disabilities have been found to 
not place him at any competitive 
disadvantages in obtaining employment 
because as noted, at this time he does 
appear to be a fully qualified worker 
with a host of transferable work skills.  
He appears quite able to find and enter 
stable and continuing employment.  His 
service connected disabilities are not 
seen as contributing to any type of 
impairment nor have they substantially 
contributed in this veteran's ability to 
update employment.  Thus, we have found 
that [the veteran] has overcome the 
effects of any impairments of 
employability.  He is thus found as not 
evidencing any employment handicap and we 
do not feel that he meets the criterion 
under CFR 21.51 for an employment 
handicap.  Thus, the veteran is found not 
entitled to utilization of Chapter 31 
services.  The veteran's current under-
employment appears to be based upon 
reasons within his own control.  His 
current part-time employment and 
volunteer activity is consistent with his 
pattern of interests, aptitudes and 
abilities and he is successfully 
maintaining such employment.  We believe 
that the veteran could find suitable 
employment in various fields as noted on 
the transferable skills analysis which is 
enclosed in his CER File.

In his December 1998 substantive appeal, the veteran 
essentially indicated that he was only able to hold his VA 
work-study position due to the limited hours and "the type 
of work I can do with disabilities."  He remarked that he 
had attempted to work cleaning carpets but was unable to 
continue due to his shoulder injury.  He stated that he could 
not get a job consistent with his interests, aptitudes, and 
abilities without an education.  

After reviewing the veteran's claims folder, the Board finds 
that the veteran has not met the criteria of 38 C.F.R. § 
21.52 for a serious employment handicap.  The veteran does 
not have a service-connected neuropsychiatric disability, nor 
does he have any other service-connected disability rated at 
fifty percent or more disabling.  His nonneuropsychiatric 
service-connected disabilities are not rated at thirty or 
forty percent disabling.  There is also no evidence that the 
veteran has a prior history of poor adjustment in training 
and employment, or that special efforts would be needed if 
the veteran is to be rehabilitated.  In fact, the veteran 
appears to be doing well in his college coursework, and has 
been able to perform work-study and volunteer employment that 
differed from his active duty Air Force employment.  The 
veteran's employment has been relatively stable and 
continuous over the years, and he has maintained a part-time 
job with the Air National Guard in an area which he 
apparently has ability and aptitude.  There is no indication 
that he is unable to maintain harmonious relationships with 
his supervisors.  He has not had any substantial periods of 
unemployment or an unstable work history.  Further, there is 
no evidence that the veteran has demonstrated a pattern of 
maladaptive behavior which is shown by a history of 
withdrawal from society or continuing dependency on 
government income support programs.  The veteran has not 
contended nor is there any evidence that he is under any 
family pressure at this time.  There is thus no significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with his abilities, aptitudes, 
and interests.  The October 1998 VA counseling psychologist 
described the veteran as a "fully qualified worker" with 
transferable work skills.  In other words, the veteran does 
not have a serious employment handicap.  

The Board also observes that VA regulations state that a 
counseling psychologist in the Vocational Rehabilitation and 
Counseling Division shall make determinations of serious 
employment handicap.  38 C.F.R. § 21.52(f).  In this case, 
the Vocational Rehabilitation and Counseling Division 
determined in October 1998 that the veteran does not have a 
serious employment handicap and described the veteran as a 
"fully qualified worker" with transferable work skills.  As 
noted previously, the veteran's current "under-employment" 
appears to be based upon the veteran's voluntary choices.

In sum, the Board concludes that the veteran does not have a 
serious employment handicap.  Although the Board understands 
the veteran's desire to continue his education in order to 
obtain further employment opportunities, he must meet the 
requisite criteria for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code.  However, he has not met the requisite 
criteria in this case.

The evidence in this case is not so evenly balanced as to 
create a reasonable doubt; thus, 38 U.S.C.A. § 5107(a) is not 
for application.


ORDER

The appeal is denied.



		
	NADINE W. BENJAMIN	
	Acting Member, Board of Veterans' Appeals

 

